Citizens Bank & Trust v. Crewe Factory Sales
                         254 Va. 355 (1997)
_________________________________________________________________
VIRGINIA:

      In the Supreme Court of Virginia held at the Supreme Court
Building in the City of Richmond, on Friday, the 3rd day of October,
1997.


Citizens Bank & Trust Company,                       Appellant,

against      Record No. 970223
             Circuit Court No. CL96-7

Crewe Factory Sales Corp.,                           Appellee.


          Upon an appeal from a judgment rendered by the
     Circuit Court of Nottoway County on the 5th day of
     November, 1996.


     Upon consideration of the record, briefs, oral argument of

counsel on the merits of the appeal, and written responses of

counsel to the Court's query raising a procedural issue, the Court

is of opinion that the appeal was improvidently awarded.

     Three days after entry of the judgment appealed from,

appellant's counsel forwarded to appellee's counsel a check in the

full amount of the judgment.   This check was sent voluntarily before

any proceedings were instituted to execute on the judgment.   It was

forwarded, according to appellant's opening brief, "in satisfaction

of the trial court's judgment."

     Voluntary payment of a judgment deprives the payor of the right

of appeal.   Carlucci v. Duck's Real Estate, Inc., 220 Va. 164, 166,

257 S.E.2d 763, 765 (1979).

     Accordingly, the appeal is dismissed.

     This order shall be certified to the said circuit court and
shall be published in the Virginia Reports.


                                       A Copy,

                                          Teste:




                                                   David B. Beach,
                                                   Clerk




                               - 2 -